249 F.2d 447
A. Richard GREENE, Appellant,v.Elizabeth J. REVYUK et al.
No. 15863.
United States Court of Appeals Eighth Circuit.
November 21, 1957.

Appeal from the United States District Court for the Southern District of Iowa.
James G. McDowell, Jr., Des Moines, Iowa, for appellant.
W. Keith Hamill, Herbert S. Selby, Nathan B. Updegraff and Tim J. Campbell, Jr., Newton, Iowa, for appellees.
PER CURIAM.


1
Appeal from District Court dismissed for lack of diligent prosecution and lack of jurisdiction for failure to file notice of appeal within time, on motions of appellees.